PEE CURIAM
The petitioner was originally sentenced to a life sentence under one conviction, to run concurrently with a 20-year sentence imposed under another conviction. The life sentence was vacated in post-conviction proceedings and thereafter the petitioner was re-sentenced to a 15-year term under that conviction to run consecutively rather than concurrently with the 20-year sentence previously imposed under the other conviction.
The sole question presented on appeal is if an erroneous sentence imposed to run concurrent to another sentence is later vacated, may the sentence imposed to replace the vacated sentence be imposed to run consecutively?
As the petitioner concedes, this precise question has been answered in the affirmative. by the Oregon Supreme Court in Froembling v. Gladden, 244 Or 314, 417 P2d 1020 (1966).
Affirmed.